DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 7/22/2019, with respect to claims 1-25 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-17, and 19-25 has been withdrawn.

Claims 8 and 18 are allowable subject matter and are objected on 3/19/2019.

PATENT BOARD DECISION: REVERSED.

MPEP 1214.04 states, among other things, "The examiner should never regard such a reversal as a challenge to make a new search to uncover other and better references."

An updated search does not reveal any further references that clearly teach any of the claims.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole:
“apply an edit to the image data and the calibration data without editing the depth data in response to a request for an image edit; and 
return an edited depth enhanced image”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole:
“applying an edit to the image data and the calibration data without editing the depth data in response to a request for an image edit; and
returning an edited depth enhanced image”.

Regarding to claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole:
“apply an edit to the image data and the calibration data without editing the depth data in response to a request for an image edit; and
return an edited depth enhanced image”.

Claims 2-10 are allowed due to dependency of claim 1. Claims 12-20 are allowed due to dependency of claim 11. Claims 22-25 are allowed due to dependency of claim 21.
Closest Reference Found
	Closest prior art made of record with regards the Examiner’s 35 U.S.C 102 rejection and 35 U.S.C 103 rejection include Wagner (US 20160073080), Lee (US20140118557), and Zimmer (7, 667, 709) either alone or in combination, fail to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAI TAO SUN/Primary Examiner, Art Unit 2616